DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a robotic imaging apparatus.  Independent claim 1 identifies the uniquely distinct feature “a base section configured for connection to a secure structure or a cart; a robotic arm including a first end connected to the base section, a second end including a coupling interface, and a plurality of joints and links connecting the first end to the second end, each joint including a motor configured to rotate the joint around an axis and a joint sensor configured to transmit a position of the respective joint; a stereoscopic camera connected to the robotic arm at the coupling interface, the stereoscopic camera configured to record left and right images of a target surgical site for producing a stream of stereoscopic images of the target surgical site; a sensor positioned at the coupling interface and configured to detect translational and rotational force imparted on the stereoscopic camera by an operator and to transmit output data that is indicative of the detected force; a memory storing at least one algorithm defined by one or more instructions and/or data structures that specify a rotation direction, speed, and duration of movement for each of the joints of the robotic arm based at least on a current position of the robotic arm and the detected force; and at least one processor communicatively coupled to the sensor and the robotic arm, the at least one processor configured to: receive the output data from the sensor that is indicative of the detected force, determine, using the at least one algorithm in the memory, a movement sequence for the robotic arm based on a current position of the robotic arm and the output data from the sensor, and cause at least one of the joints of the robotic arm to rotate based on the determined movement sequence via one or more motor control signals provided to the at least one joint, wherein the rotation of the at least one joint provides power-assisted movement of the robotic arm based on the detected force imparted on the stereoscopic camera by the operator." 
Independent claim 18 identifies the uniquely distinct feature “a robotic arm including a first end configured for connection to a secure structure, a second end including a coupling interface, and a plurality of joints and links connecting the first end to the second end, each joint including a motor configured to rotate the joint around an axis and a joint sensor configured to transmit a position of the respective joint; a stereoscopic camera connected to the robotic arm at the coupling interface, the stereoscopic camera configured to record left and right images of a target surgical site for producing a stream of stereoscopic images of the target surgical site; a sensor positioned at the coupling interface and configured to detect translational and rotational force imparted on the stereoscopic camera by an operator and to transmit output data that is indicative of the detected force; a memory storing at least one algorithm defined by one or more instructions and/or data structures that specify a rotation direction, speed, and duration of movement for each of the joints of the robotic arm based at least on a current position of the robotic arm and the detected force; and at least one processor communicatively coupled to the sensor and the robotic arm, the at least one processor configured to: receive the output data from the sensor that is indicative of the detected force, determine, using the at least one algorithm in the memory, a movement sequence for the robotic arm based on a current position of the robotic arm and the output data from the sensor, and cause at least one of the joints of the robotic arm to rotate based on the determined movement sequence via one or more motor control signals provided to the at least one joint." 
Independent claim 20 identifies the uniquely distinct feature “a robotic arm including a first end configured for connection to a secure structure, a second end including a coupling interface, and a plurality of joints and links connecting the first end to the second end, each joint including a motor configured to rotate the joint around an axis and a joint sensor configured to transmit a position of the respective joint; a stereoscopic camera connected to the robotic arm at the coupling interface, the stereoscopic camera configured to record left and right images of a target surgical site for producing a stream of stereoscopic images of the target surgical site; a sensor positioned at the coupling interface and configured to detect translational and rotational force imparted on the stereoscopic camera by an operator and to transmit output data that is indicative of the detected force; and at least one processor communicatively coupled to the sensor and the robotic arm, the at least one processor configured to: receive the output data from the sensor that is indicative of the detected force, determine, using at least one algorithm defined by one or more instructions and/or data structures stored in a memory, a movement sequence of rotation direction, speed and duration for each of the joints of the robotic arm based on a current position of the robotic arm and the output data from the sensor, and cause at least one of the joints of the robotic arm to rotate based on the determined movement sequence via one or more motor control signals provided to the at least one joint." 
The closest prior arts, Gallop et al. (WO 2014/139023 A1) and Kasai et al. (US 10,561,469 B2) disclose the conventional apparatus, either singularly or in combination, fail to anticipate or render the above underlined limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAT CHI CHIO whose telephone number is (571)272-9563. The examiner can normally be reached Monday-Thursday 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE J ATALA can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/TAT C CHIO/Primary Examiner, Art Unit 2486